   Case 1:20-cv-02449-PKC-JO Document 27 Filed 08/10/20 Page 1 of 1 PageID #: 168

                                                                                               144-41 70th Road
                                                                                     Flushing, New York 11367
                                                                                               tel: 718.705.8706
                                                                                              fax: 718.705.8705
                                                                                      uri@horowitzlawpllc.com
                                                                                     www.horowitzlawpllc.com



August 10, 2020

The Honorable James Orenstein
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 10201

Via ECF

       Boris Sasumov v. Trans Union, LLC, et al.
       Docket No. 1:20-cv-02449-PKC-JO
Your Honor,

       We represent the Plaintiff, Boris Sasunov, in the above referenced action, and write in accordance
with Your Honor’s Individual Practices, and with consent of Counsel for Defendant Bank Of America,
N.A. (“BANA”).

        We are pleased to report that the Plaintiff has reached an agreement to settle all claim with prejudice
as alleged in the Complaint against the Defendant BANA.

      Accordingly, we respectfully request the Court adjourn all upcoming dates and deadlines as to
BANA, and enter a Sixty (60) Day Order allowing for the parties to finalize and consummate the Settlement
Agreement.

       We thank Your Honor and the Court for its kind considerations and courtesies.


                                               Respectfully,

                                               /s/ Uri Horowitz
                                               Uri Horowitz

       CC: All Counsel of Record via ECF
